FILED
                                                                          January 11, 2022
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA



                             STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

JOHN RUNYON,
Claimant Below, Petitioner

vs.)   No. 20-0638 (BOR Appeal No. 2055243)
                   (Claim No. 2014000519)

WISEMAN CONSTRUCTION CO., INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner John Runyon, by counsel Patrick K. Maroney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Wiseman Construction
Company, Inc., by counsel Timothy E. Huffman, filed a timely response.

        The issue on appeal is whether Mr. Runyon is entitled to the requested medical treatment.
The claims administrator denied a request for left elbow decompression and triceps construction
with allograft with Achilles in an Order dated May 8, 2017. On February 19, 2020, the Workers’
Compensation Office of Judges (“Office of Judges”) affirmed the claims administrator’s
decision. This appeal arises from the Board of Review’s Order dated July 28, 2020, in which the
Board affirmed the Order of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (b) In reviewing a decision of the board of review, the supreme court of
       appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning and conclusions.

                                                1
               (c) If the decision of the board represents an affirmation of a prior ruling
       by both the commission and the office of judges that was entered on the same
       issue in the same claim, the decision of the board may be reversed or modified by
       the Supreme Court of Appeals only if the decision is in clear violation of
       Constitutional or statutory provision, is clearly the result of erroneous conclusions
       of law, or is based upon the board’s material misstatement or mischaracterization
       of particular components of the evidentiary record. The court may not conduct a
       de novo re-weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Runyon, a carpenter, sustained an injury on July 1, 2013, when he fell from a ladder,
injuring his left arm in several places. He was treated at Charleston Area Medical Center for left
supracondylar humerus fracture. In the course of the claim, he received significant medical
treatment, which included six surgeries performed with regard to the left elbow injury. An
Operative Report from Thomas Memorial Hospital dated October 1, 2014, indicates left elbow
exploration was performed on the nerve with open reduction internal fixation olecranon
nonunion and iliac crest bone grafting. A July 22, 2015, Operative Report stated that implants of
two K-wires and one AO wire were removed upon procedures of the left elbow to remove
hardware and excision of the left bone fracture and advancement of the triceps.

        A request was eventually made for Mr. Runyon to undergo a repeat revision procedure
involving triceps advancement of the left elbow with Achilles graft bone block. On March 8,
2016, the StreetSelect Grievance Board denied the request, and it was concluded that the denial
was premature because additional information was needed to determine the appropriateness of
the proposed seventh surgical procedure. On April 22, 2016, Mr. Runyon underwent an
orthopedic examination with Christopher C. Schmidt, M.D., for an Independent Medical
Evaluation. Dr. Schmidt found that he suffered a comminuted elbow fracture on July 1, 2013,
and underwent an open reduction and internal fixation of the left intraarticular distal humerus
fracture, osteotomy of left ulnar and open reduction and internal fixation of the olecranon
osteotomy. Dr. Schmidt stated that Mr. Runyon had a triceps deficient left elbow. However, Dr.
Schmidt stated that he would not advise further surgery on the left arm at this time. Two issues
were noted by Dr. Schmidt. One was that Mr. Runyon has a very tight skin sleeve now. The
second issue was that he needed a long graft. Because his muscle did not seem like it was
contracting on clinical examination, Dr. Schmidt was of the opinion that Mr. Runyon needed a
tendon transfer. Dr. Schmidt stated that there was nothing wrong with him choosing a triceps
reconstruction, but it should be well thought out. He noted that the surgery would not be simple.
Dr. Schmidt stated that at this point in time, he would not recommend any further surgeries.

      Tuna Ozyurekoglu, M.D, with Kleinert Kutz & Associates Hand Care Center examined
Mr. Runyon on October 5, 2016, for his complaints of limited motion in his left elbow with
                                                2
burning sensations radiating to his forearm. It was noted that he had multiple attempts of triceps
repair and reconstruction, but he has very low quality triceps muscle and scarring to make any
use of it. It was stated that a nerve conduction study was needed to evaluate if there was a nerve
issue. Although it was found that Mr. Runyon has continued pain and issues in ulnar nerve
distribution, Dr. Ozyurekoglu stated, “I do not think he is a candidate for triceps reconstruction
or biceps tendon transfer at this point. He might benefit from ulnar nerve anterior transposition
though.”

        Mr. Runyon was seen by William McCormick, M.D., on March 7, 2017. Dr. McCormick
stated that Mr. Runyon continued to have weakness in extension and also numbness in the
medial two fingers of the hand, which was worse with prolonged flexion of the elbow. Dr.
McCormick’s assessment was cubital tunnel syndrome, left triceps discontinuity, and ulnar nerve
entrapment. On the basis of his examination, Dr. McCormick requested authorization for left
elbow decompression and triceps reconstruction with allograft with Achilles. A Physician’s
Review Report was prepared by Syam B. Stoll, M.D., at the request of the claims administrator
in consideration for the request for surgery. In his report dated March 20, 2017, Dr. Stoll stated
that he reviewed the medical records and determined that the authorization request should not be
recommended for payment because Mr. Runyon had undergone two evaluations and obtained
consultative opinions from different orthopedic hand surgeons with neither recommending
further surgery. Dr. Stoll noted that he was seen by Dr. Ozyurekoglu, who opined that Mr.
Runyon was not a candidate for triceps reconstruction or biceps tendon transfer. Dr. Stoll further
noted that Dr. Schmidt considered the number of procedures in the claim and would not
recommend any further surgeries at the time of his evaluation on April 22, 2016.

       On April 25, 2017, the StreetSelect Grievance Board determined that the denial of left
elbow decompression and triceps reconstruction was appropriate and should be affirmed.
Thereafter, by Order dated May 8, 2017, the claims administrator denied the requested
authorization. Mr. Runyon protested the claims administrator’s decision.

       In a report dated November 27, 2017, Prasadarao B. Mukkamala, M.D., diagnosed Mr.
Runyon with fracture of the left distal humerus, which has been treated with multiple surgical
procedures, and triceps deficiency. Dr. Mukkamala concluded that he had reached maximum
medical improvement with 19% whole person impairment for the compensable injuries in the
claim. By Order of the claims administrator dated June 21, 2018, Mr. Runyon was granted a 19%
permanent partial disability award based on the report of Dr. Mukkamala. It was stated in the
Order that a 4% award had already been granted prior to this award, which was deducted, leaving
15% permanent partial disability.

       Mr. Runyon was evaluated by Bruce A. Guberman, M.D., on September 7, 2018. Dr.
Guberman stated in his summary that Mr. Runyon underwent a total of five different operations
and extensive therapy to treat the injuries to the left elbow with fractures to the distal humerus
and olecranon; however, his symptoms persist. Dr. Guberman found range of motion
abnormalities of the left shoulder due to the injury and also weakness of the left shoulder and left
arm with signs and symptoms consistent with left ulnar neuropathy. Dr. Guberman opined that
Mr. Runyon reached his maximum medical improvement with 25% whole person impairment for
                                                 3
the injuries in the claim, and stated that no further specific treatment and/or diagnostic testing
was likely to improve his impairment.

        Mr. Runyon’s deposition testimony was taken on November 7, 2018. He testified that he
struck his elbow and hit the concrete floor with full force when he fell. As a result, his tendon
would not stay attached to the bone due to so much bone loss, and he testified that it keeps
coming loose. Regarding future surgeries and procedures, Mr. Runyon stated that Dr.
Ozyurekoglu was leaning towards surgically altering the placement of his biceps so he would
have some use of his arm. He testified that he has not treated with any other physician since Dr.
McCormick moved away, and he is now in the process of trying to find a new doctor. He stated
that he has not worked since the date of injury.

        On October 28, 2019, Mr. Runyon was evaluated by Christopher Martin, M.D., and
found to have 15% whole person impairment for his injuries in the claim. Dr. Martin stated that
he did not believe any additional surgery was indicated in the claim and that the reasons for this
are well documented in the report of Dr. Schmidt dated April 22, 2016. Dr. Martin further stated
that he asked Mr. Runyon specifically about his wishes regarding surgery and that it is clear that
he does not wish to have any surgery involving transplantation of muscle tissue. Dr. Martin
further added that Dr. Guberman determined that Mr. Runyon was at maximum medical
improvement, indicating that all independent medical evaluators were in agreement that no
further surgery was necessary in the claim.

        On February 19, 2020, the Office of Judges affirmed the claims administrator’s May 8,
2017, Order denying the request for left elbow decompression and triceps reconstruction with
allograft with Achilles. The Office of Judges determined that Mr. Runyon failed to show that his
request for treatment is medically necessary and reasonably required to treat his compensable
condition in the claim. The Office of Judges noted that multiple physicians expressed opinions
regarding the requested surgery and have raised doubt as to whether such surgery would be
successful given the significant amount of treatment that he has undergone. The Board of
Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its Order on July 28, 2020.

       After review, we agree with the reasoning and conclusions of the Office of Judges, as
affirmed by the Board of Review. The record shows that neither Dr. Schmidt nor Dr.
Ozyurekoglu thought that Mr. Runyon was a candidate for triceps reconstruction or biceps
tendon transfer at this point. Also, Dr. Martin did not recommend surgery as he did not believe
that Mr. Runyon would benefit from such treatment. Based upon a preponderance of the
evidence, Mr. Runyon has failed to show that the requested surgery is medically necessary and
reasonably required treatment for his compensable condition in this claim.


                                                                                       Affirmed.



                                                4
ISSUED: January 11, 2022

CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                  5